COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER REINSTATING APPEALS

Appellate case name:      Natalie Crosby v. The State of Texas

Appellate case numbers: 01-17-00664-CR; 01-17-00665-CR; 01-17-00676-CR

Trial court case numbers: 1495840; 1502867; 1521594

Trial court:              230th District Court of Harris County

       On April 10, 2018, these appeals were abated and remanded for the trial court to execute
amended certifications of appellant’s right to appeal. Supplemental clerk’s records were filed on
May 17, 2018, containing amended certifications for each case stating that appellant has the right
to appeal. Accordingly, we lift the abatement ordered by this Court and reinstate the appeals on
the Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: May 24, 2018